—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered February 26, 1997, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
We find defendant’s guilty plea to be knowingly, intelligently and voluntarily entered, and that his motion to withdraw the plea was properly denied. The record fails to support defendant’s claim that his plea was coerced by a threat by the court that in the event of a conviction after trial it would impose a presumptively vindictive longer sentence (see, People v Van Pelt, 76 NY2d 156; People v Miller, 65 NY2d 502, cert denied 474 US 951) than the sentence imposed upon defendant’s first plea conviction, which was reversed by this Court (228 AD2d 163, lv denied 89 NY2d 868). We find from our review of the record that an enhanced sentence was never explicitly mentioned by the court, let alone imposed, and that defendant unequivocally acknowledged several times during the allocution that he was pleading voluntarily and of his own free will.
The evidence adduced at the independent source hearing, including evidence that the complainant watched defendant at close range, in a well-lit room for two to five minutes, provided ample basis for the hearing court’s finding of independent source (People v Santos, 202 AD2d 258, lv denied 83 NY2d 1007). Concur — Sullivan, J. P., Mazzarelli, Lerner, Rubin and Saxe, JJ.